DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-4 in the reply filed on 9/26/2022 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two or more anodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “two or more anodes” refer to the “two or more groups of anodes” (as per line 2) or some version of anodes within a specific group of the two or more groups of anodes.
Appropriate correction is required.
For the purpose of examination, it will be assumed the language is “two or more groups of inert anodes configured to deliver electric current to an electrolytic bath in liquid contact with the two or more groups of inert anodes.”
The term “sudden rise” in claim 1 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,888,747 of Murphy in view of US 6,558,526 of D’Astolfo, Jr. et al and US 2005/0067298 of DelClos et al.
As to claim 1, Murphy teaches an inert anode electrolytic cell, comprising: 
a group of anodes configured to deliver an electric current to an electrolytic bath in liquid contact with the group of anodes (Murphy, col 4 line 67 thru col 5 line 22 and Figure); 
a first voltage probe configured to detect a voltage drop associated with the group of anodes and transmit a corresponding first voltage drop signal (Murphy, col 5 lines 25-32 and Figure); 
a monitoring device configured to receive the first voltage drop signal and configured to generate a response signal if the first voltage drop signal meets or exceeds a threshold voltage drop (Murphy, col 7 lines 11-32); and 
a pot control system configured to receive the response signal and configured to adjust operation parameters of the electrolytic cell according to the response signal, wherein the monitoring device generates the response signal if, when compared to the threshold voltage drop, the first voltage drop signal indicates a rise of voltage drop across the group of anodes (Murphy, col 10 line 27 thru col 12 line 10).

    PNG
    media_image1.png
    538
    784
    media_image1.png
    Greyscale

As seen in Murphy, there is an anode, the anode can be a group of anodes (multibar anode arrangement) such that a voltage probe (current sensing device which produces a direct voltage related to the current) is connected to the anode. A monitoring device is then connected to the probe such that if a voltage change occurs that is too large, operational parameters of the cell are modified.
Murphy does not teach two or more groups of anodes within the cell or distributor plates to support the anodes. Murphy also does not specifically teach multiple probes to each distributor plate.
D’Astolfo teaches of aluminum smelting cells being retrofitted with inert anodes (D’Astolfo, Abstract).
D’Astolfo teaches that in each cell, multiple anode distribution plates supporting multiple inert anodes are used such that the inert anodes eliminate undesired byproducts (CO2 or other gases) as well as not needing to be replaces (since they are not consumable (D’Astolfo, col 1 lines 18-28 and col 1 lines 49-54).
DelClos teaches that within an aluminum production cell the cell includes multiple anodes supported on multiple anode distribution plates such that when monitoring the operational parameters including voltage differences within the cell, it is advantageous to utilize more than one group of anodes to determine the distinct location for reliable detection of the voltage measurement (DelClos, [0012] – [0016], [0027]).
DelClos also teaches that each group of anodes has a voltage detection mechanism (DelClos, [0037] and Fig. 3).
Additionally DelClos teaches that voltage measurement allows for early detection of issues within the cell, to prevent such issues and allow timely modification within the cell to resolve such issues (DelClos, [0037]).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Murphy as per D’Astolfo and DelClos so as to utilize inert anodes as well as two or more groups of anode on two or more distribution plates such that a more precise location of issues within the cell can be monitored (by the probes) and resolved within the cell.
As to claim 2, Murphy in view of D’Astolfo and DelClos teach to the system of claim 1.
Murphy does not teach the inert anodes comprise a metal-oxide material.
D’Astolfo teaches that within aluminum smelting cells to replace the carbon anodes with inert anodes to eliminate undesired byproducts (CO2 or other gases) as well as not needing to be replaced as often (since they are not consumable) (D’Astolfo, col 1 lines 18-28 and col 1 lines 49-54).
Therefore it would have been obvious to a person of ordinary skill in the art at the time of invention to modify Murphy as per D’Astolfo so as to utilize inert anodes to eliminate undesirable byproducts. 
As to claims 3 and 4, Murphy in view of D’Astolfo and DelClos teach to the system of claim 1.
Murphy and DelClos teach only one voltage measurement being transmitted per group of anode, thus being configured to transmit the highest voltage drop (Murphy, col 5 lines 20-60 and DelClos, [0060] – [0064] and Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759